F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            DEC 9 2002
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,
                                                          No. 01-2376
    v.                                              (D.C. No. CR-01-224-LH)
                                                        (D. New Mexico)
    JOSE G. FLORES,

                 Defendant - Appellant.


                              ORDER AND JUDGMENT          *




Before BRISCOE , Circuit Judge, BRORBY , Senior Circuit Judge, and         HARTZ ,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Jose G. Flores appeals the district court’s denial of his motion to suppress

a machine gun and silencer which were seized from his residence during a search

for electronic piracy devices. In reviewing the denial of a motion to suppress, this

court accepts the district court’s findings of fact unless they are clearly erroneous,

and views those facts in the light most favorable to the government, though the

ultimate determination of reasonableness under the Fourth Amendment is

a question of law reviewed de novo.    United States v. Basham , 268 F.3d 1199,

1203 (10th Cir. 2001), cert. denied , 122 S. Ct. 1336 (2002).

      The machine gun and silencer were lawfully seized during the execution of a

search warrant. Specifically, the seizure was proper under the plain view doctrine.

See United States v. Naugle , 997 F.2d 819, 822 (10th Cir. 1993). Having reviewed

the parties’ arguments, the district court’s order and the record on appeal, we

AFFIRM.


                                                     Entered for the Court



                                                     Wade Brorby
                                                     Senior Circuit Judge




                                          -2-